Citation Nr: 1544278	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bladder cancer to include as secondary to Camp Lejeune contaminated water (CLCW).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from March 1956 to March 1958 in the United States Marine Corps.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

It is noted that the Veteran withdrew his hearing request in September 2015.  See VA Form 21-4138 (September 10, 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran seeks service connection for bladder cancer to include as secondary to contaminated drinking water at Camp Lejeune, North Carolina.  VA concedes duty at Camp Lejeune for a period of more than 30 days and, thus he is presumed to have been exposed to contaminated drinking water.  See 38 U.S.C.A. § 1710 (West 2014).  In this respect, the Board notes that bladder cancer is not specifically recognized by VA as residuals of contaminated water at Camp Lejeune pursuant to 38 U.S.C.A. § 1710 and 38 C.F.R. § 17.400.  However, this does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


In this case, VA obtained a VA medical opinion on behalf of the Veteran in accordance with VA's duty to assist.  See 38 U.S.C.A § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  While VA is not required to provide a medical examination in all cases, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2014).

Here, the September 2013 VA medical opinion is inadequate.  A complete rationale for the opinions expressed has not been provided.  To the extent that the physician reported that bladder cancer is the most common cancer of the urinary system in the United States and cited risk factors to include cigarette smoking, the Board finds that this does not explain why he believes in the Veteran's case his transitional cell carcinoma of the bladder is less likely than not caused by his exposure to CLCW.

The Board notes that medical conclusions must be supported with an analysis that the Board may consider and weigh.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  A Board remand imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). Expedited handling is required.)


1.  The RO should obtain all private treatment records from S. Shrom, MD, pertaining to the Veteran's bladder cancer.

2.  The RO should request from the Veteran information on whether he has a history of smoking cigarettes, and his past work (occupations) for the years intervening service and his diagnosis for bladder cancer.

3.  The RO should return the September 2013 VA medical opinion to the physician for an addendum that includes a complete medical rationale on the matter of whether it is as likely as not (50 percent or greater probability) that the Veteran's bladder cancer is proximately due to service to include exposure to contaminated drinking water at Camp Lejeune.  The RO should provide the physician with information on whether the Veteran has a history of smoking, his past occupations, and his dates of service at Camp Lejeune.  All pertinent evidence in the claims file must be made available to and reviewed by the examiner, to include the favorable medical opinion of Dr. Shrom.

A complete rationale for all opinions is required.  That is, the physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.
The physician may arrange with the AOJ for telephone interview or in-person examination of the Veteran if deemed necessary to a medical opinion in this matter.

4.  The AOJ should undertake any other development it determines to be warranted and review the requested medical opinion to ensure that it provides all the information requested by the Board in this remand.
 
5.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished an SSOC and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




